Explanations of vote
Oral explanations of vote
(SK) During the 22 years of its existence, the programme for distributing food to the most deprived people in the Community has contributed towards implementing two main aims of the common agricultural policy. It helps to stabilise markets by reducing intervention stocks and it secures necessary food supplies for the poorest inhabitants of the EU. I have therefore voted in favour of Mr Siekierski's consultation report dealing with the new programme for providing food to the poorest people, as proposed by the Commission.
In 2009 this scheme should include a sum of EUR 500 million, with additional resources from the Member States designated for cofinancing. Mr President, just as your own mother and father have been watching the vote today, we also have some visitors from the regions of Prešov and Nitra in Slovakia and I would like to welcome them to the Chamber of the European Parliament.
Mr President, I voted in favour of Mr Czesław Siekierski's report and our resolution on food distribution to the most deprived persons in the Community.
The report and resolution are of great importance in the context of the financial crisis and economic recession. Growing poverty in the EU - when in some countries poverty affects around 20% of the population - clearly shows that the need for food assistance is quite high. Under the present circumstances, I fully support the European Parliament's position that the EU food distribution programme, which allocates nearly half a billion euros with the aim of diminishing malnutrition and poverty in the EU, should be fully funded by the Community. I would especially like to stress the importance of the Commission's proposal to improve the structure for selecting products supplied under the programme. The food should be chosen by Member States' authorities and distributed in cooperation with civil society partners.
Mr President, feeding the hungry is an essential duty and we have to find a way to see that no person, especially a child, goes to bed hungry.
I abstained on this report, however, because I find changes in this scheme do not really make sense. To have a CAP policy buying in food from third countries - whose poor people are already hungry - to feed our poor, while other CAP policies prevent our farmers from growing enough food to feed the hungry of Europe, simply does not make sense. We need to feed the poor, especially in this economic crisis, and I will be advocating changes to the scheme that will achieve this end.
(NL) Mr President, I voted against the three alternative resolutions, as I take the view that counterfeit goods constitute a serious problem and that we must endeavour to afford the European public the best possible protection against the import of such goods. This is to say nothing of the economic implications of counterfeit goods. European customs inspectors must indeed have the right to monitor ships from Indian ports destined for the European Union - by which I mean that this monitoring must take place in Indian ports.
I also find it regrettable that, when the serious terrorist attacks that have taken place are mentioned in this House, the phrase used is 'political groups', when everyone knows that the groups concerned are Islamist groups.
I believe that Mr Tannock wished to speak. Let me just remind you of the rule. It is not the same as under the 'catch-the-eye' procedure. You have to register before the explanations of vote begin, but I can be flexible.
Mr President, I was unaware of that - I thought you could just wave at the appropriate moment.
This had the makings of a great report. I drew up the opinion in the Committee on Foreign Affairs. India is the largest democracy in the world; it is now coming out from many decades of protectionism, embracing global free trade; it is surviving fairly robustly the global financial crisis. It would have been great to have achieved a deep free trade agreement between India and the European Union, which is also a very large democratic polity, and it would also be a nail in the coffin to those who are saying that protectionism is the way ahead in global trade.
So I deeply regret that this report was so amended by the Socialists as to make it unpalatable and unacceptable to those of us who support free trade. India also deeply regrets that: the Government of India had stored a great deal of political capital in the idea of this agreement going through in a way that would have been good for India and good for Europe. Therefore, we had to vote against it, I am afraid to say.
Mr President, I extend a very affectionate welcome to your parents, who are present here today. I should have liked mine to have been here too, but that is no longer possible.
We have just adopted the Lehtinen report. This is a crucial step in terms of our legislative arrangements, and I sincerely hope that the Commission will listen to Parliament in their regard. Indeed, we are well aware that, across the world, the development of techniques and organisations involves a growing number of subcontractors. That being said, the employees of our businesses must be better protected, and subcontracting businesses themselves must be on an equal footing, so that we have an economy that works in natural harmony.
Therefore, Mr President, ladies and gentlemen, I sincerely hope that the Commission and the competent services in each Member State will implement our own-initiative report as soon as possible, in order, I repeat, to better satisfy employees, on the one hand, and the balance between subcontracting businesses, on the other.
on behalf of the Verts/ALE Group. - (DE) Mr President, I, too, welcome the fact that, with the alternative resolution, we have succeeded in assigning the Commission the task of submitting a directive on the liability of general undertakings throughout Europe. The basis of this resolution was the Lehtinen report, and therefore much of the work carried out in the committee and by the Groups, the Group of the Alliance of Liberals and Democrats for Europe, the Socialist Group in the European Parliament and ourselves, the Group of the Greens/European Free Alliance, has gone into this decision. Just how important this is can be seen from the fact that cheap labour can be found on building sites all over Europe and it even jeopardises safety, as shown by the example of the Finnish nuclear plant, where safety standards were not met by subcontractors.
We therefore urgently need a European directive, because the laws in the eight EU Member States that have general undertaking liability, although very effective, stop at the national border. If the present Commission does not issue such a directive, we Greens are firmly resolved to make this a matter of principle when the new Commission takes office, as we want safety for citizens and a minimum standard for workers. This is only possible by means of a European statutory regulation, a liability scheme for general undertakings. I hope that the Commission will comply with our request and submit a directive. Otherwise, we need to question whether it is still worthy of its office.
(DE) Mr President, ladies and gentlemen, I voted against the report by Mrs Batzeli. In my opinion, it calls into question some of the essential cornerstones of our economic system, such as free competition and the basic principles of the social market economy.
It is clear that appropriate measures to stabilise food prices need to be found in order to ensure sustainable agricultural production. Practices which distort competition must be stopped. However, an EU-wide database containing reference prices for products and inputs would bring more bureaucracy and reporting obligations, the costs of which would be passed on by the trade to producers or consumers. The result would be higher end and consumer prices and lower prices for producers.
Complete transparency of all business cost factors such as pay, energy costs, purchase and sale prices and the profit margins would lead to monitoring and dirigisme. These are not the aims of a social and free Europe. The position of farmers in the food supply chain can only be strengthened by cooperation and the inclusion of shared responsibility.
Mr President, I welcome this report as a shot across the bows of supermarket giants. Tesco, for example, recently announced profits of GBP 2.8 billion, while food producers in my constituency struggle to make a living. The major supermarkets have been abusing their buying power to suppress prices to suppliers to unsustainable levels and to impose, I must say, unfair and unilateral demands as the price of retaining the contract.
In the long run, as the UK Competition Commission has pointed out, this will equally damage consumers as choice, availability and quality are squeezed out of the market. Thus I support the call for an investigation into the margin share in the production and distribution chain. Someone, somewhere, is doing very nicely, but it certainly is not the producer.
(PL) Mr President, I abstained from the vote on Mrs Batzeli's report, but I think it is a very useful contribution to further work on the subject of food prices. Retail prices are very different from the prices at which producers sell their products. Retail trade, which is the most visible to the consumer, has very limited contact with farmers, and when looking for better ways to stabilise food prices we have to analyse the whole chain of costs from producer to consumer. The proposed system of negotiation is unrealistic in view of the number of entities operating in the market, and limits competition.
(CS) Mr President, ladies and gentlemen, I have voted against the report on food prices in Europe presented by Mrs Batzeli. The report is based on the idea that free price-setting on the food market is a bad solution and it calls for the introduction of price regulation in this sector of the economy. This idea is contrary to common sense and with the historical experience of all the post-communist states, including the Czech Republic. We have experienced 100% price regulation and we well remember what a failure it was. Free price-setting is the foundation of freedom and democracy and any attempt to restrict it will lead to totalitarianism. Free price setting in the food sector has led in recent years to excellent results in the form of relatively lower food prices throughout the EU. It has also brought extensive modernisation which has provided consumers with better quality products at lower prices. The regulatory measures contained in the report would bring this positive development to a complete halt, resulting only in higher food prices. The fact that there is fierce competition in this sector is excellent news for the consumer. Those who have higher costs than market prices must adapt to the situation or withdraw from the market. It would be absurd to cover their losses out of taxes paid by customers. For these reasons I voted against this report.
(FI) Mr President, first of all I wish to say that I voted against Mrs Batzeli's report. While I was reading it I wondered whether we were in the European Union or the Soviet Union, and I believe we are in the European Union. Basically, then, we cannot establish regulation of food prices along these lines over Europe as a whole.
We have to remember that we must ensure that we have good, safe, top-quality food. The local food principle is important, and, consequently, at national level these matters can be examined more closely.
I am concerned that the costs of inputs have risen. The prices for fertilisers and feed have gone up. The level of trade takes its share, and so when, for example, rye bread comes onto the market, it costs EUR 3, of which the primary producer, the farmer, gets just six cents.
This is not the direction we should be moving in, and that is why we need to ponder these matters nationally, and, more than anything, establish a system in which farmers, the producers of food, can survive, and in which people can buy good quality, healthy food at a reasonable price. Healthy food is what must be made the heart of the matter.
Mr President, of course this report about food prices fails to reflect the reality of the situation - that food prices in the EU are kept artificially high by a brutal combination, on the one hand, of excessive EU bureaucracy and, on the other hand, by the now notorious common agricultural policy. Farm subsidies ensure that inefficient farmers are bankrolled at the expense of the European taxpayer and, at the same time, of course, ensure that the prices that we as consumers pay in shops and supermarkets for agricultural produce remain disproportionately high.
The one thing that the Commission could do to address the disproportionately high prices of food is to announce tomorrow that they are going to dismantle the common agricultural policy, but of course they will not do that because certain Member States, particularly France, benefit disproportionately from huge sums of taxpayers' money being poured into an inefficient, grossly disproportionate farming sector. That is the one thing the Commission should do, but of course they will not.
Mr President, Fidel Castro lies in his sick bed in his sultry Caribbean island, fading away - and not before time. When eventually he passes, there will be only two Marxist systems of agriculture left in the world: the collective farms of North Korea and Europe's common agricultural policy, a policy based on price-fixing, a policy based on the storage and destruction of food stocks for which there is no market, a policy which wantonly passes on costs and unnecessary suffering to the Third World, which is deprived of its natural market.
We are penalised twice over - as consumers and as taxpayers - by high prices and by high taxes, and yet our farmers are penalised too. In my South-East region in England, farming is disappearing as a meaningful part of the economy. Our bluebell groves and our chestnut copses and our hop fields are gradually giving way to the spread of concrete. It has now been 50 years that our consumers and farmers have been crucified to pay for this bureaucracy. Enough is enough.
(FR) Mr President, we are all infuriated at the level of food prices and the way they are structured. Products start at a value of 1 in farms, rise to 6 in supermarkets, and sole starts at a value of 1 in Africa and rises to 14 in French shops, with the result that at 8 p.m. ... the supermarkets close and Europeans rummage through bins.
However, in the face of this situation which, at the two ends of the chain, does not make farmers rich but does make it difficult for consumers to put food on the table, it is not enough to call for transparency or denounce the distribution oligopolies.
There is speculation in Geneva on the price of rice, there is speculation in Chicago on the price of maize, there is major financial crime, and there is an International Criminal Court. Well, at the G20, the International Criminal Court's powers should be extended to cover major financial crime, and speculating on food is a major crime that is on a par with that perpetrated by Bashir in Darfur.
That is the real signal that must be sent out.
I did not wish to cut you off in the midst of your lyrical musings.
Mr President, I strongly support the rapporteur in her report and salute her sterling work on behalf of citizens right across Europe who have fallen foul of the outrageous property practices in Spain.
The right to own and enjoy private property is a fundamental right, recognised by the European Convention. Yet several constituents of mine, who put their life savings into a home in Spain, now find themselves ambushed and devastated by laws and claims which would deprive them of their property or cost them enormous sums of money in order to retain it. It appears that civic authorities in Spain, in cahoots with grasping, unscrupulous developers, have been a terror to those who thought they were buying legitimate homes and properties, and, if this report helps address that, then it can only do good.
(ES) Mr President, I naturally voted against the Auken report, and I should like to state here that the report that has been adopted goes against the letter of the law. It does not comply in any way with the principles of law that the European Union has declared, and it is absolutely appalling that the European Parliament has been capable of approving this document, which has been described by the Legal Services as non-compliant with the law and full of illegalities.
The report proposes the suspension of all building projects, as if that would solve the problems. That is something that the Socialist Group in the European Parliament has been advocating for several years. This document does not resolve the real problems faced by the people, which have largely been resolved by the changing of a law, as has already been done, and by the efforts that the Spanish authorities are making to correct mistakes that have clearly been made.
To sum up, I should like to point out that the destruction of the majority of the properties is due to poor application of the Coastal Law by Mr Zapatero's Socialist government, who are acting in an arbitrary manner, and arbitrarily seizing properties in just one area of Spain.
(NL) Mr President, I voted in favour of the Auken report, as I believe that all citizens in Europe have the right to proper application of all legislation and that the private property of each and every citizen in the European Union must be safeguarded by the governments of all Member States.
Many people have fallen victim to questionable decisions in Spain and many of them have addressed these to the Committee on Petitions - rightly, in my view. All the same, I have mixed feelings, as I think that we must be wary of adopting legislation that is tantamount to introducing yet more European interference to the detriment of the Member States. A specific example is the situation in the Flemish periphery of Brussels, where the European Union is starting to interfere in a housing policy that aims to enable young Flemish families to continue living in their local area.
Mr President, I also supported the Auken report. I supported it because many of my constituents in the north-east of England are among the petitioners who petitioned Parliament about this disgraceful and flagrant abuse of property rights by the Spanish Government and local authorities. Indeed they were recently the subject of a TV documentary by ITV North East, where some of these heart-rending cases were brought to life and were examined for the public of the north-east to see.
I hope even now, at this late stage, that the Spanish Government and Spanish MEPs will right some of the wrongs that have been done and will give some restitution to some of these people who have been unlawfully denied their property and recognise that, actually, what has gone on here is a scandal. It is a corrupt scandal. Many of the deals involving property developers and Spanish local government are, frankly, the result of corruption. We serve nobody by failing to recognise that essential point. The Spanish Government needs to act. I am, frankly, appalled at some of the abuses that have gone on in this Chamber by Spanish MEPs seeking to cover up these practices.
Mr President, I, too, voted for this report as so many of my constituents - as has been the case across the European Union - have been so badly affected by this particular problem. The requirement to have legal certainty about purchasing property is essential and is brought about by this report, which seeks to get the kinds of insurances that are necessary to see change. It also addresses the specific issues of complaints concerning illegal practices by local builders and certain local authorities.
I voted for this report because I believe it is going to help secure a formal process; it is going to highlight something that I regarded in the past as being just a derogatory statement, i.e. 'Spanish practices'. I would like to ensure that term never sees the light of day again and I would like to see the Commission, the Council and the Spanish Government deal with this issue and come down hard, so that those who have lost out can get compensation or those who are there can feel secure.
Mr President, before I start, may I say how pleased I am to find out that your parents are in the Chamber, not just because it is nice to have an audience, but so they can see how your fair chairmanship of these sittings has earned you respect across the Chamber, including even from British Conservatives.
It is 'so true, funny how it seems' that in just a few short days President Obama comes to Strasbourg. Looking through the barricades being erected he might reflect, if he thinks at all about the European Parliament, that its two-seats policy is absolutely mad, a complete waste of money. Indeed, he will think:
'Round and round it goes,
And oh don't you know,
This is the game that we came here for.
Round and round it goes.'
But soon he will be gone, looking at the hopeless nature of the one-size-fits-all regulation that cripples EU businesses, and doubtless he will think that there is no lifeline that he can throw.
And
'because [he has] nothing else here for you,
And just because it's easier than the truth,
Oh if there's nothing else that [he] can do -'
He will fly away - 'fly for you', out of this place, having felt that you should 'always believe in your soul'. 'Luck has left [him] standing so tall.'
And praise ring in the heavens, for Spandau Ballet have re-formed!
(NL) Mr President, transatlantic relations are a matter close to my heart, and I largely agree with the broad lines of the Millán Mon report. Nevertheless, I have voted against the report, as it contains a number of significant shortcomings. For example, it expressly anticipates the entry into force of the Treaty of Lisbon - yet another instance of that happening here - when the treaty concerned has by no means been adopted yet. The Irish voters should be respected.
The report also speaks of problems faced by Palestinians, but without mentioning Israel's security. Last but not least, it reiterates the call for Member States to accept some of the Guantánamo inmates, alleged terrorists. I consider this totally unacceptable. It is also unacceptable that the report does not clearly state that the United States cannot interfere in EU enlargement policy and that, therefore, Turkey has no place in the European Union.
(FI) Mr President, transatlantic relations are very important for us Europeans. We always have to remember that the United States of America, as a world leader, shares the same values as the Member States of the European Union: democracy, human rights and freedom of opinion. I believe that these are values which unite us and which I hope will also strengthen our relations in the future.
Now that the United States has a new administration headed by President Obama, much attention has been paid to it and a lot of expectations rest on its shoulders, but we have to remember that neither Obama nor his administration can change the whole world. Certainly they will try to do their best, but massive challenges lie ahead, and for that reason the expectations need to be realistic.
We must nevertheless extend a hand to the United States, since we face common threats. These relate to international terrorism: Islamic fundamentalism, which is rearing its head. We also face common environmental challenges, and transatlantic relations allow us together to face these and the other problems that are at present so acute the world over.
Mr President, while I have the opportunity, can I also pay tribute to the fair and impartial manner in which you have always chaired our parliamentary sessions? It is a shame that President Pöttering does not somehow follow your example in so many ways in this.
This report is about the United States and US-EU relations. Of course America remains fundamental to Europe's security and prosperity. Sadly, in this House there are many examples of anti-American sentiment. All of us in the EU should be profoundly grateful for the role that the US plays in the world and particularly the role that it has played in our recent history. I laugh sometimes when I hear the suggestion that it is the EU that is responsible for 60 years of peace in Europe. Everybody seems to forget about the contribution of the US, and, of course, NATO, in contributing towards peace in Europe. America should not be a rival of the EU. It should be a partner and a friend and we should build closer transatlantic relations.
Mr President, British Conservatives are proud of our country's special relationship with the United States and the bridge between America and Europe. We support President Obama's commitment to multilateral engagement with the European Union.
However, this report mentions the implementation of the Lisbon Treaty, which we strongly oppose. It also calls for the US to abolish the death penalty, which for us is a personal conscience issue. Given the British Conservatives' current opposition to the International Criminal Court, we also acknowledge America's right not to sign the Rome Statute. We also do not wish to be obliged to resettle dangerous terrorists from the Guantánamo Bay detention camp.
This report rightly reiterates that NATO is the cornerstone of transatlantic security and proposes a new transatlantic parliamentary assembly, which will reinforce a mutual commitment to our common values of democracy, liberty and human rights. Therefore, overall, the British Conservatives voted in favour of the Millán Mon report.
Mr President, I particularly welcome this report and I share some of the points that were raised just now, but perhaps we should start off by formally congratulating Mr Obama on becoming President. I do not think that we have all done that here today, but it is quite clearly a breath of fresh air for what we hope will be a very positive relationship with the United States.
We are very quick to point out how that relationship can work for us, of course, but we do not point out quite so often what we have to do to strengthen it and work within it. For example, trade between us, according to the OECD, is the largest between any two trading blocs anywhere in the world. It is right that it also causes us to think hard about regulation and supervision. Anything that is decided between us, both economically and politically, is of great importance to the rest of the world and often sets the global standards.
I, as a member of the US delegation working on the Transatlantic Economic Council, hope that we can take further the work that we have already done there and transpose that into real efforts within this House, instead of seeing some of the silly efforts from some, on issues like chicken, which help blight that particular relationship.
(NL) Mr President, it is good that Amendment 5 has been rejected. This amendment sought to remove an essential passage from the report: essential in that it advocates freedom of expression. After all, it is a basic tenet of democracy that the expression of controversial political beliefs must remain immune from prosecution. Freedom of expression must be absolute and must certainly cover political views even on controversial issues such as immigration and Islam.
For the rest, I consider this a very well-balanced report, which strikes a good balance between rights and liberties and takes a stand against censorship. I therefore endorsed this report with great conviction.
(FI) Mr President, this report by Mr Lambrinidis on strengthening security and fundamental freedoms on the Internet is a very important, topical subject. I share the opinion expressed in it that it is important to preserve freedom of expression. That is one of our fundamental rights and freedoms. We always have to remember, however, that when we speak of freedom of expression, that also incorporates a responsibility. Responsibility in this matter is the most important consideration.
When we view Internet sites today, we regrettably have to acknowledge that there is a lot of the sort of material that is of no good to society or human development. I am particularly concerned about children and young people, who are our most valuable asset - our future's most valuable asset. We need to take responsibility for them right now and must act in such a way that they can gain the best possible knowledge and skills and develop healthy attitudes, and the Internet is one key source of information for them.
For that reason I hope that we can improve children's safety by increasing the amount of material on the Internet that might encourage, educate and develop them, and not the sort of thing we see today, which there is, unfortunately, so much of there, and which can harm the growth of the overall personality of the young.
Written explanations of vote
Mr President, ladies and gentlemen, in order to ensure genuine access to justice for victims of breaches of competition rules, joint efforts must be made by the EU and the Member States. The White Paper presents a series of recommendations aimed at ensuring that those affected by this type of infringement have access to really effective mechanisms to seek full compensation for the damage suffered.
At present in the majority of Member States there are serious barriers that discourage consumers and businesses from going to court to claim compensation on a private basis for damages suffered as a result of a breach of antitrust rules. While there have been signs of improvement recently in some Member States, very few claims have been made over the last few decades. The traditional laws and procedures on civil liability in force in the majority of Member States appear to be inadequate.
I welcome the drafting of a White Paper proposing a Community-level solution to the problem of ensuring access to justice for claimants, thus pursuing general policy objectives (specifically, ensuring broader access to justice by enforcing competition policy and discouraging unlawful practices on the part of undertakings) while at the same time preventing unmeritorious and opportunistic litigation.
Mr President, ladies and gentlemen, I intend to abstain from the vote on Mr Lehne's report on the White Paper on damages actions for breach of the EC antitrust rules.
I agree with some, but not all, of the points highlighted in the report and for this reason I have decided not to vote for the report as it stands.
I voted in favour of the report compiled by Czesław Adam Siekierski (PPE-DE, Poland) as it proposes the extension of the European food aid programme for the most deprived.
As a former mayor of Bucharest's 5th district, I was always concerned about providing help to the poor, especially those of Roma ethnic origin.
Throughout the whole of the European Union 80 million people (16% of the population) are living below the poverty line, and their number is going to increase due to the economic crisis. In some of the states which have recently joined the EU poverty affects roughly 20% of the population.
Full funding is required from the EU budget for food aid programmes as some Member States will be unable to participate in the scheme when cofinancing rates apply.
We must reduce the load being shouldered by Member States with low per capita incomes or whose budgets are facing financial difficulties, which also includes Romania.
Products from intervention stocks or purchased on the market must be of Community origin, with preference given to locally-produced fresh food products, i.e. Romanian products to be purchased with European money for distribution to the poor in Romania.
in writing. - (NL) I voted in favour of the report on the amendment of a regulation on the financing of the common agricultural policy and the common organisation of agricultural markets as regards food distribution to the most deprived persons. According to the data, in 2006 approximately 13 million people from the Member States benefited from this programme. That is a good thing, but the assistance to the poorest in the EU should be greatly intensified.
To begin with, let us cut European Commissioners' pay in half or divide it by three. The European think-tank Open Europe has estimated that, pension schemes included, Commissioners earn on average EUR 2.5 million over five years, which is downright scandalous. The other half of that money would be better spent on poverty reduction. Perhaps that is a way of reconciling the European public with 'Europe'.
I voted in favour of the proposal for a regulation on food distribution to the most deprived persons. Poverty is one of the most serious problems currently facing the European Union. In 2006 nearly 79 million people were threatened with poverty, which clearly shows the need for food aid programmes.
As the Commission proposal aims to distribute food to the most deprived persons and improve planning so that funds can be used more efficiently, and also bearing in mind that, since it began in 1987, the food distribution programme has already benefited over 13 million people, I believe that the continuation of this programme is necessary and positive.
in writing. - (SV) We believe that the original purpose of the programme - to distribute intervention stocks to the most deprived persons - was strangely worded right from the start. Mixing agricultural policy with social policy may be commendable, but it gets complicated. Recently, the proportion of goods not coming from intervention stocks has steadily increased. At the last reckoning, around 85% of the food was bought on the open market.
We believe that the distribution of food to the most deprived persons in the Community should be abolished. The circumstances of the most deprived persons in the Member States should be dealt with by the Member States or the municipalities. It is these political levels of responsibility which should ensure, via their social policy, that all citizens get their right to a minimum level of subsistence. Whether this is done via social security benefits, the distribution of food or by other means should be their decision.
The European Parliament's Committee on Agriculture and Rural Development proposes that the food aid be funded in full by the EU. The views that are put forward in this committee simply to get agricultural products on the market are astounding.
As usual, the June List observes that, in this situation, it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to various groups within agriculture.
in writing. - (NL) The Dutch People's Party for Freedom and Democracy (VVD) delegation in the European Parliament voted in favour of the Siekierski report, as we support food distribution to the poorest population groups in the EU. However, the VVD MEPs do not agree with the provisions of the report that state that the food distribution programmes must be funded exclusively from the EU budget.
I voted in favour of this report because the food programme whose extension is being considered is a key instrument for helping the deprived who are suffering a great deal in the current economic crisis, even when it comes to meeting basic needs. In addition, it is a sensible measure in terms of using the EU's food resources effectively because it distributes the products which have been left unused to those who need them, while, at the same time, boosting demand on the EU's food market.
I am in favour of such food aid assistance programmes receiving full funding from the EU budget as applying cofinancing rates would significantly impede the process and hamper the implementation of the measures in good time and the achievement of rapid results.
However, I think that national authorities must be granted more functions with regard to administering the aid on site because they are more familiar with the situation at local level and with the population's specific needs.
in writing. - (DA) The Danish Liberal Party's MEPs have voted against the European Commission's proposal on food distribution to the most deprived persons because the proposal has been tabled with a legal basis in agricultural policy, even though it is not an agricultural policy instrument. The agricultural budget should not be used to implement social policy. This is the responsibility of the Member States.
Mr President, ladies and gentlemen, I voted in favour of Mr Siekierski's report on food distribution to the most deprived persons in the Community.
I believe that the problem of poverty is highly relevant as, even in affluent Europe, more than 80 million people are at risk of poverty and the vast majority of these live in the countries that joined the EU in 2004 and 2007. I therefore agree with the rapporteur on the need to expand the range of products provided through this food aid programme and on the fact that the primary source of supply should be represented by reserves deriving from intervention in the agricultural markets, thus constituting an important aspect of the common agricultural policy.
I also welcome the rapporteur's call for the entire funding for the food aid programme to be provided by the EU, since the Commission's co-financing proposal could lead Member States to limit their participation in the programme, particularly at times of economic hardship such as many states are currently experiencing.
in writing. - The EU is India's top foreign investor and biggest trading partner. Forging an economic alliance is therefore vital to both. I support this report because it stresses that the agreement should ensure that increasing bilateral trade brings benefits to the widest number of people and contributes to the Millennium Development Goals, including preventing environmental degradation. However I regret that the EPP text replaced the more comm. text which was more progressive.
India was the European Union's 17th most important trading partner in 2000 and ranked 9th in 2007, while between 2000 and 2006 EU trade in goods with India grew by around 80%.
As a social-democrat, I welcome the fact that India has made considerable progress in terms of universal primary education, reducing poverty and increasing access to safe drinking water. However, I also note that India is still off track on most of the Millennium Development Goals (MDGs) such as infant mortality, maternal health, child malnutrition and the battle against malaria, tuberculosis and HIV/AIDS.
I voted for this report in order to approve the EU-India Free Trade Agreement, in the belief that an FTA offers future potential for an increase in investments, trade and business opportunities arising from the FTA, with an agreement being, overall, a win-win situation for both sides.
The Free Trade Agreement with India marks another step taken by Europe and India towards opening up the world economy and expanding its benefits. It is also a particularly significant sign in the current context. I therefore welcome the conclusion of this agreement. Having examined it, however, I am forced to make a few more critical remarks.
In order for free trade to function properly, a set of rules preventing counterfeiting and the use of products prohibited in the destination countries must be respected. Indications of origin must also be clear. In short, information must be available and transparent and international agreements must be respected.
Another important aspect is the idea that the benefits of free trade are mutual. In other words, opening up borders does not only mean opening up the markets of developed countries to products from third countries. The virtues of free trade consist of the mutual opportunity to exchange goods and the opening up of economies; these virtues must be extended to developing or rapidly growing countries. This will only happen if the barriers to trade and investment in these countries are also reduced.
Mr President, ladies and gentlemen, I voted against the report by Mr Karim on an EU-India Free Trade Agreement.
This is because I believe that the conclusion of such agreements should be entirely subject to respect for fundamental human rights and democracy, which is far from being the case in the country in question. The insertion in the agreement of a human rights and democracy clause is clearly not enough to ensure that such basic conditions are respected, nor is the promise to scale up consultations within the United Nations Human Rights Council. Sadly the persecution of religious minorities and human rights defenders in India continues to be reported by the international press. In my opinion it is therefore frankly unacceptable to sign economic agreements of this kind.
in writing. - (SV) This report claims that it is important for workers to be aware of their rights and have a good knowledge of labour law and collective agreements. The rapporteur also observes that the Posting of Workers Directive must be complied with and stresses the value of the principles of subsidiarity and proportionality. These are all desirable demands.
However, some of the wordings in the report are too far-reaching. We cannot support wordings that advocate the introduction at EU level of a Community legal instrument to cover wages, social security contributions, taxes and compensation in relation to work-related accidents. These issues are too important for us to be able to support this type of wording or requirement.
We have chosen to support the alternative resolution tabled by the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance, as it restricts the wordings on the Community legal instrument. In the final vote on the report as a whole we will abstain as, while parts of the text are positive, the wordings relating to the Community legal instrument are too far-reaching.
in writing. - I support this report which demands responsible and clear rules for Subcontracting in Europe. The report will protect employees who work for subcontracting companies by calling on the Commission to establish a clear-cut Community legal instrument introducing joint and several liability at European level.
Mr President, ladies and gentlemen, I voted in favour of Mr Lehtinen's report on the social responsibility of subcontracting undertakings in production chains.
I agree with the rapporteur that subcontracting has reached very high levels in the European Union, which has given rise to various problems linked, for example, to the legal implications for employers and workers and difficulties in verifying compliance with fiscal and social security responsibilities.
I thus share the rapporteur's view that it would be advisable to adopt a system of 'joint liability' at European level, under which the main contractor would be encouraged to check that subcontractors comply with relevant legislation. This would also help to tackle the grey economy by preventing unfair competition on the part of businesses paying their workers at a rate less than the minimum rate of pay.
in writing. - (NL) According to a study by the Dublin Foundation, outsourcing work to subcontractors is one of the most effective ways of undermining social legislation. Subcontractors are found in various sectors, of which construction is the best known. This report calls on the Commission to adopt definitive legislation on social responsibility in subcontracting throughout the whole production process.
All too often, clients pass on the responsibility to subcontractors, who then themselves outsource work. As a result, the application of labour law is no longer monitored. Those who work for a subcontractor and are near the end of the production chain do not always do this in the best working conditions, and violations of basic standards and lack of respect for fundamental employment rights result. It is difficult for social law inspectorates to monitor this, since it is not always clear who bears responsibility at any one time. This then tempts subcontractors to take a less careful approach to social-security contributions, to respecting statutory tariffs and to complying with statutory rest periods.
In some Member States it is already compulsory for clients to bear full social responsibility for all their subcontractors. The fact that the cross-border nature of work is now increasing greatly renders a European directive necessary. I therefore wholeheartedly endorse this report.
In January 2009 food prices in Italy rose more than 40% above the average of the first 15 countries of the European Union, demonstrating severe distortions in the transfer of foodstuffs from field to plate.
According to ISTAT data, in January 2009 the trend rate of growth of food prices stood at 3.7% in Italy, compared with 2.3% in France, 1.9% in Spain, 1% in Germany and 2.6% in the European Union. The ISTAT analysis also showed that the main differences between Italy and its EU partners were in relation to bread, pasta and cereals, which contain raw materials such as wheat, the price of which is fixed worldwide and does not differ between the various countries. The increase in the price differential between production and consumption confirms the existence of serious distortions in the transfer of foodstuffs from field to plate in Italy.
The effects have been felt more keenly by low-income families, for whom food is the biggest item of expenditure. Small and medium-sized food-processing companies have also suffered severe consequences. The problem caused by the difference in the production price and the consumption price has reached the point where immediate action from the European institutions is required.
I voted in favour of the report submitted by Mrs Batzeli (Greece) as I believe that the EU must come to the aid of producers and consumers.
Due to abuses of their market dominance by large retail chains, the prices paid by European consumers are, on average, five times higher than farm gate prices. Farmers generally receive around 8% of the final retail price.
We urge the introduction of EU policies which facilitate direct contacts between producers and consumers. The EU must support the use of new technologies and the Internet to provide consumers with more detailed information about products, while, at the same time, facilitating producers' access to the market.
Measures are also needed to assign greater importance to the concept of 'local products' and to provide more effective support to traditional food markets or other traditional types of commerce.
Traditional Romanian products must be supported on the European market.
in writing. - (DA) The Danish Social Democratic Members of the European Parliament - Poul Nyrup Rasmussen, Britta Thomsen, Christel Schaldemose, Dan Jørgensen and Ole Christensen - have voted in favour of the report on food prices in Europe. It is the view of the delegation that the concentration of supermarkets and the lack of competition will mean that both consumers and farmers within the EU will lose out. However, the delegation does not agree with the statement in paragraph 6 of the report that it is deplorable that intervention measures are being dismantled. This is necessary in order to make European agriculture profitable.
in writing. - (NL) I should like to give an explanation of vote on the Batzeli report on behalf of the Dutch delegation from the Christian Democratic Appeal (CDA). In our opinion, this is certainly not the most elegant of reports. Many points are worded in a long-winded way or duplicated. We also have our doubts about certain requirements that tend too much towards socialist state intervention, and also about a complete ban on selling below cost. This may sound like a nice idea, but is impracticable. In agriculture, we consider this an important point. With regard to dumping, action should of course be taken by the competition authority.
In spite of this, we have voted in favour of the Batzeli report, since it contains a number of important elements that the alternative resolution actually seeks to delete. I refer, in particular, to the study into the margins in the various links in the food production chain and to the call for the European Commission to look into the power of supermarkets in the field of competition, as the European Parliament has already requested more than once. We understand from the European Commission that the study into margins can be carried out partly on the basis of existing data known to the Commission, and thus we assume that this study will not entail any substantial increase in administrative costs.
I voted in favour of the report on food prices in Europe because I believe that political action is necessary to tackle the rise in prices of agricultural and food products and the discrepancy between the price received by the producer and the price paid by the consumer. In Europe, the price paid by the end consumer is approximately five times higher than the price paid to producers, a situation which has impacted on low-income households, in which food expenditure accounts for the largest slice of the family budget.
in writing. - (SV) As usual, this 'opinion-soliciting' report by the Committee on Agriculture and Rural Development contains proposals that will entail increased costs for the EU budget.
We do not support the main ideas of the report, which, among other things, regrets the ongoing dismantling of Community intervention measures in the agricultural market. Neither are we in favour of the committee's proposal for 'market management measures'.
The European Parliament's Committee on Agriculture and Rural Development also needs reminding that the price situation is different in different Member States. The committee's proposal to create a Europe-wide database for citizens containing reference prices for products and inputs and information on the costs of energy, pay, rents, duties and taxes from all across Europe is, in our opinion, detached from reality. The prerequisites for comparisons between the Member States simply do not exist for numerous different reasons.
We also find the proposal for a special label for European agricultural products strange. What is the motive behind this? An attempt to encourage protectionism?
As usual, the June List observes that, in this situation, it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to various groups within agriculture.
We have voted against this report on food prices in Europe.
in writing. - (FR) No one is challenging the aims of this report on the gap between producer prices and the prices paid by the consumer. Greater market transparency is required in order to ensure that producers are sufficiently remunerated and that the prices charged to end consumers are justified.
Unfortunately, the text adopted in committee contains proposals that are incompatible with the social market economy. These highly authoritarian proposals on price control, margins and markets merely call to mind too many formulas that have failed and that we thought had been definitively consigned to the past.
I regret that the report focuses solely on distributors instead of taking account of the production chain as a whole. Indeed, it is often large processing companies that buy produce from farmers and abuse their dominant market position in order to sell the produce on to distributors at exorbitant prices.
Furthermore, creating European databases on all sorts of costs and margins, as the report proposes, would result in a considerable administrative cost for businesses, which would be passed on and absorbed into retail prices.
In order to prevent such bad habits, I have tabled an alternative resolution, which 40 Members have signed to indicate their support.
Regulation at EU level of the problem of unfair practices used by the large retail distribution chains against producers is very important for Romania. Even here the issue of abuses practised by supermarket chains is a concern for both producers and consumers. Apart from the accumulation of 'hidden charges', which are compulsory for any product and borne by producers, supermarkets ban producers from selling their products at lower prices in other stores. As a result of all these regulations, products are up to 30% more expensive. The consumer is ultimately the one who pays the product's overrated price.
The measures proposed by Mrs Batzeli in her report are aimed at reducing the pressures exerted by supermarkets and promoting a direct relationship between consumers and producers. This is why I voted for its adoption.
The investigation proposed in the report on the distribution of profit margins will allow us to draw a series of conclusions about the right measures for ensuring price transparency in the producer-processor-retailer chain and penalising abusive practices.
The negotiation of prices between suppliers and retailers must allow the use of different prices on a case-by-case basis and therefore contribute to ensuring a healthy competitive environment.
The report makes repeated, well-known findings about the monopoly situation that has arisen in food processing and marketing. However, it does not state that this situation is a conscious choice by the EU and the governments of the Member States within the framework of the Lisbon Strategy and the CAP.
The liberalisation of the markets, the incentives for mergers and takeovers and the quest for profit and competitiveness in the food industry have resulted in the sovereignty of the multinationals, in higher consumer prices, in lower farm gate prices and in higher profits for capital.
The CAP made a decisive contribution towards this development by abolishing minimum guaranteed prices and selling out farmers with small and medium-sized holdings to the WTO, so that the multinationals could obtain raw materials dirt cheap, and persecuting or shrinking the cooperatives, the hypocritical pronouncements of the parties which support the European one-way street notwithstanding.
One example is milk production in Greece, where the milk cartel is pushing down farm gate prices and holding consumer prices sky high, thereby reaping huge profits. Nowadays it promotes the consumption of products with little reduced nutritional value, leaving thousands of livestock farmers, who are unable to market their produce in a country which produces 50% of its requirements, out on a limb.
The fight for cheap and safe food and for the survival of poor farmers requires a strong alliance of workers, farmers and the self-employed and grassroots power and a grassroots economy.
The rise in food prices in Europe is clear for all to see. It is a terrible problem requiring immediate action from the European Union. I therefore voted in favour of the report by Mrs Batzeli, who, I believe, handled the matter comprehensively and has proposed very useful measures to address the issue.
It is imperative that we take steps to narrow the current gap between producer and consumer prices caused by the unhealthy price transmission mechanism that includes speculation on foodstuffs and a greater involvement of intermediaries. I agree with the rapporteur that the growing concentration of marketing and distribution of foodstuffs has contributed significantly to the increase in consumer prices compared with producer prices.
There is an urgent need for measures such as those suggested by Mrs Batzeli for greater transparency of the pricing structure and profit margins through coordinated action by national competition authorities, for better regulation of the market and of price trends for food in Europe and for effectively encouraging consumers to choose locally produced foods, which by definition help to shorten the distribution chain and support traditional food markets that are currently in serious difficulty.
in writing. - I have decided together with my colleagues from the European Parliamentary Labour Party, to support the original Report, which offers the most satisfactory response to the hundreds of petitions submitted by European citizens, victims of the massive rush for urbanisation in Spain, overbuilding and coastal destruction.
The alternative resolutions tabled substantially modified the Report, and did not meet the consistent position we have held for 5 years now.
in writing. - The report is a cosmetic exercise designed to maintain false hopes, among hundreds of petitioners, during the approach to the EU assembly's elections. It purports to be able to take actions, which - as the Committee on Legal Affairs points out - the EU is not competent to take; so that even Auken's threat to oppose the next EU budget, if the report's demands are not met, could not help those who have bought, and then been deprived of, properties in Spain. The UKIP will not contribute to this imposture.
in writing. - I voted in favour of this report, which follows a huge number of petitions to Parliament by victims and concerned citizens from across Europe. This report demonstrates that the massive urbanisation in several regions of Spain has been carried out in a way which abuses property rights, degrades the environment, undermines water provision and quality, and often leaves victims bereft of any redress or compensation when they may have lost their life savings.
I hope that this report will assist many of my constituents and citizens from across Europe who have been affected by this, in their battle for justice.
in writing. - Due to a conflict of interest, I abstained from all votes.
in writing. - (SV) We understand that there may be major problems within the construction sector in Spain and that it may be the case that unsuspecting citizens purchase properties in good faith which it later transpires the construction company did not have the legal right to build. However, these are problems that can and should be solved within the Member State's legal framework. When all domestic remedies have been exhausted in accordance with Article 35 of the European Convention for the Protection of Human Rights and Fundamental Freedoms, individual citizens can turn to the European Court of Human Rights in Strasbourg.
There is no reason to introduce any legislation at EU level to deal with these issues or for the European Parliament as an institution to get involved in this matter. Nor do we wish to have any involvement with the various alternative draft resolutions tabled by Spanish Members, which add domestic policy complications to the matter.
in writing. - I am submitting an explanation of vote on the Auken report in support of three separate constituents who have contacted me pleading for help. In each of these three cases, the constituent has spent his or her life savings on the purchase of a house and land in Valencia. In each case, proper legal procedures were followed at the time of the purchase. But, in each case, the constituent has subsequently had to suffer illegal land-grabbing demands by the Valencian authorities.
These are just three of many thousands of cases of injustice suffered by European citizens owning property in Spain. I ask the Commission to act swiftly and decisively in accordance with the recommendations of the Auken report.
I have voted in favour of the Auken Report, since it clearly criticises the reckless town planning by the Spanish state, and highlights the misuse of Community funds in planning and environment matters.
I should also like to stress the ineffectuality of the Spanish Members from the People's Party (PP) and the Spanish Socialist Workers' Party (PSOE). They were incapable of reaching an agreement to table an alternative resolution that would achieve the majority they needed; hence they both ended up defeated. They have made it quite clear once again that the only issue they can agree on is their opposition to Basque nationalism. The Socialists and the PP tried to pressurise their fellow Members to vote in favour of their respective resolutions, which greatly mitigated the criticisms made by the rapporteur.
I want to make it clear that the Spanish Government participates in a practice that is systematically linked to mistreatment of its citizens, destruction of the environment and large-scale corruption. I feel that the powers in question should be immediately transferred to Euskadi.
in writing. - Thousands of European citizens continue to be victims of a system of massive urbanisation, expressed in a very large number of petitions concerning the abuse of the legitimate rights of European citizens to their property and environment. The problem has been caused by public procurement with insufficient control of the urbanisation procedures by local and regional authorities. The resolution adopted should begin to bring concrete solutions to people living in the affected areas in Spain.
Having been involved from the start in the formulation of the Auken report, which has garnered the support of both the Spanish and the European people, I have defended its content wholeheartedly. I fully support this report because it clearly reveals the involvement of all the Spanish administrations, from central government to the autonomous regional governments, to the local authorities, in developing an economic model based on urban speculation, which has been devastating for the environment, the economy and social development in Spain.
This report, which has withstood pressure from the People's Party (PP) and the Socialist Workers' Party (PSOE), highlights the leniency of both political and judicial resolutions on this issue, which has led to impunity within the authorities. It also includes the declaration of a moratorium on those development plans that do not comply with the criteria of environmental sustainability and social responsibility, so that irregularities can be investigated and a policy of faits accomplis can be avoided.
Furthermore, the report requires the Spanish Government to set up a working party in which all the administrations will participate. It calls for a public debate about urban planning in Spain, which will allow legislative measures to be adopted against speculation and unsustainable development, and will put an end to à la carte legislation practised in autonomous regions such as Aragón and Valencia.
I voted in favour of the Auken report on the impact of extensive urbanisation in Spain on individual rights of European citizens, on the environment and on the application of EU law, on the basis of petitions which I have received.
There is a great deal of evidence which shows that excessive urbanisation is being carried out in coastal areas, and responsibility for this lies with central, autonomous and local authorities. They have set in motion a model for unsustainable development that has had extremely serious environmental, social and economic consequences. As a result of this activity, irretrievable damage has been caused to the biodiversity and environmental integrity of many regions of Spain. In response to such charges procedures are slow and sentences handed down do not provide satisfaction to the victims. This has caused people to have reservations about the Spanish justice system.
It should also be emphasised that thousands of European citizens, who bought property in Spain in a variety of circumstances, have become victims of abuses connected with urbanisation. These abuses were committed by local authorities, but as a result the properties face demolition.
In connection with these facts the Spanish Government should be called upon to carry out a thorough review of legislation affecting the rights of individual property owners as a result of massive urbanisation, in order to bring an end to the abuse of rights and obligations enshrined in the EC Treaty.
I would like to congratulate the rapporteur on her work and say that I welcome her report on the impact of extensive urbanisation in Spain on individual rights of European citizens, on the environment and on the application of EU law; this impact has been particularly negative, as testified by the numerous petitions received from residents in the area.
I think that in this case the Committee on Petitions has taken due account of the requests from citizens who are concerned about the destruction of the natural landscape, the failure to respect rules on contracts and environmental protection, and the huge-scale building activity. The evidence brought by this committee following fact-finding missions in the area have clearly shown the encroachment caused by the construction industry and the need to defend the rights of Spanish citizens as enshrined in the treaties.
I therefore support the report in question; it is perfectly in keeping with the principle of subsidiarity, and I hope that the local authorities in Spain will take the necessary measures without the need for the European Commission to resort to infringement proceedings.
in writing. - We voted in favour of the report in sympathy with the complainants. However, we are of the opinion that the alleged breaches of Spanish, EU and international law should be dealt with and solved by the relevant Spanish authorities, the European Court of Justice and the European Court of Human Rights.
in writing. - I am pleased Parliament voted in favour of this report. Many Scottish people have been affected by the Spanish land grab, losing their homes which many have saved a lifetime to afford. The Spanish Government must do all it can to bring justice to those people affected. Many people were misled and lied to over what they were buying and there must be a legal remedy to the situation.
in writing. - We voted in favour of the report on urbanisation in Spain because it reflects the result of several years of detailed work by the Committee on Petitions to respond to hundreds of related petitions by several thousand petitioners, including fact-finding visits and discussions with all interested parties and it was adopted by a large cross-party majority in committee. We have a duty as elected representatives to ensure that European citizens whom we have encouraged to make use of their free movement rights should not then be subjected to arbitrary or unjustified restrictions in the host state.
We recognise that the primary responsibility under the Treaties for the monitoring of the application of Community law lies with the Commission. We also recognise that the Treaties explicitly exclude any effect on domestic rules governing the system of property ownership. However, we also believe, firstly, that Parliament's Petitions Committee, as the 'eyes and ears' of the institutions, should highlight any systematic problems affecting the free movement of thousands of our citizens which are brought to light by the petitions process.
Secondly, we consider that violations of Community law appear to be at issue, in particular environmental law and public procurement rules.
in writing. - As a fervent opponent of the EU and its continual meddling in our lives, I have consistently voted against the vast majority of reports that I have been asked to consider. As is inevitable, a report will come along that simply demands a different approach and I believe that the Auken report is one. I have been approached by many expats, all of whom did everything they could to establish a proper, legal and sustainable life in Spain. That they became victims of a clash of bureaucracies is now a matter of history and hopefully this report will compel an equitable solution.
My action here does not imply a softening of my attitude to the EU and its impenetrable, inflexible and unaccountable structure. However, if subordinate bureaucracies will not solve the problems they themselves create, then a solution must be found.
I hope now that the myriad problems created by the various Spanish authorities will be addressed and that such will be promptly resolved in the best interests of my constituents.
I have a nagging worry that such intervention may not be the solution. In the land of the EU, the only continuing law is that of the unintended consequence.
I voted in favour. I see in Obama's election an important opportunity for a new policy of global commitment, a turning point in the history of the United States and also for the whole world.
The way forward should be a new policy of global commitment, in which the EU will play its key role. We now have the opportunity to renew the global commitment through renewed institutions in view of the upcoming European elections.
The victory of the Democrat candidate is further proof of the extraordinary capacity for renewal that has been evident so many times at difficult points in US history. The new US leadership could lead to an improved EU/US common policy, the two sides working together in an effective partnership on many global issues that the leaders of both continents must face, such as climate change, global challenges, regional issues, defence, economic matters and trade. We must tackle these problems together, with determination and creativity. Obama embodies what is positive and impressive about the United States and today's complex and globalised world, in which change is constant.
The transatlantic link remains essential. I have faith in the role that the US will continue to play in this regard under the leadership of President-Elect Obama.
in writing. - (NL) This voluminous report rightly advocates a deepening of relations between Europe and the United States. The Middle East, Pakistan, Afghanistan, Russia, defence, security and economic and commercial matters are discussed in detail.
It is unacceptable, however, that the rapporteur expressly anticipates the entry into force of the Treaty of Lisbon, when it has become clear that the majority of citizens want nothing to do with the European Constitution or a carbon copy of it. It is good that the rapporteur devotes attention to the Palestinian issue, but why is there no mention of Israel's right to security? On account of this bias, I voted against this report.
The Mon report raises the subject of transatlantic relations in the aftermath of the presidential elections in the USA. I endorsed the report, because I think that today it is essential for there to be close cooperation between the United States and the European Union in practically all areas: politics, defence, the economy, energy, the environment, culture, science etc.
We should be aware that the combined gross domestic products of the United States and the European Union make up more than 50% of world GDP. The New Transatlantic Agenda, which has been in force since 1995, should be replaced by a framework understanding on the Transatlantic Partnership, which would be systematically updated. The USA and the EU are of necessity engaged in activities to uphold world security and order. Of course, this requires cooperation with other countries, especially China, India and Russia.
I also consider the remarks on the need to reform the UN to be correct, including the need to reform the working of the Security Council. Transatlantic cooperation must not ignore the role of NATO. Today, we should recognise rapid and effective action to slow down the growing economic crisis to be the most important. I will also add that in these relations we should also include a place for Canada, Mexico and South America.
We should hope that the words spoken by the current President of the USA, Barack Obama, that 'America has no better partner than Europe' will be confirmed by everyday reality. This is essential if we are to be equal to the challenges faced by our civilisation.
The European Parliament's 'huge expectations' from the election of Barack Obama as President of the United States of America in fact only concern the imperialists who, with good cause, expect their interests to be served more effectively. The people should not entertain any illusions that there will be a change of policy for their benefit. Moreover, the statements and pronouncements by the new US President himself leave no margin for doubt.
The report calls for closer and deeper cooperation between the EU and the US and ΝΑΤΟ, following the election in question. It therefore proposes the creation of a body to coordinate the foreign and security policy of the two imperialist centres (ΕU and USA) at an even higher level.
At a time when competition and antagonism are escalating between them as a result of the capitalist financial crisis, European and American imperialists are, at the same time, endeavouring to coordinate their cooperation in order to deal with grassroots opposition. That is the aim behind the call for joint and effective action to tackle 'global challenges', 'defence and security questions' and 'regional issues'. The willingness expressed in the report to accept Guantanamo inmates in the EU, should the US so request, is a typical example.
The people must set up their own common front against the united attack on them by the EU, the USA and ΝΑΤΟ and overturn the imperialist order.
I voted against Mr Millán Mon's report on the state of transatlantic relations in the aftermath of the US elections, because I do not think it is right that the European Union, with the entry into force of the Treaty of Lisbon and the corresponding foreign policy instruments, will take on a stronger and more coherent role on the international geopolitical stage. Furthermore, I do not entirely agree on the roles of the transatlantic partnership and NATO in collective security.
in writing. - I attach enormous importance to the transatlantic relationship and have consistently argued for revitalising and strengthening NATO. Contrary to the main thrust of this report, however, I do not believe that this should mean replacing the strong links between the United States and individual member states (Britain in particular) with an 'EU-US partnership'. The references to the Treaty of Lisbon, which our people do not want, and the proposal that the putative Commission Vice-President/High Representative should co-chair a new 'Transatlantic Political Council', are examples of this. In addition, I have specific objections to aspects of the report dealing with EU defence. The report welcomes 'an enhanced European defence capability' and explicitly endorses the European Security and Defence Policy, to which Conservative opposition has been constant.
For these reasons I abstained on the report.
I would prefer to abstain from the vote on the motion for a resolution on an EC-Turkmenistan trade agreement. While I recognise the importance of economic and trade relations in the opening up of Turkmen society, I doubt whether an interim agreement is the best solution for both parties.
in writing. - (NL) I voted against this resolution because, in my opinion, it would mean Parliament undermining its own credibility. This House is always making rhetorical declarations on human rights and emphasising that human rights are the most important objective of foreign policy - yet now it is going to sign an agreement with a country that violates these very human rights on a massive scale. The underlying belief is always that the mere fact of signing such an agreement improves human rights in the country concerned. We hear the same story from the advocates of Turkish accession: yes, human rights are violated and torture is widespread, but once Turkey joins the EU that will all be a thing of the past. The facts prove the opposite, however.
I have decided to abstain from the vote on Mr Caspary's report on the interim trade agreement with Turkmenistan. I can only endorse certain points of the proposal and not the document as a whole. This has led me not to vote against it, but rather to abstain.
I voted in favour. Nowadays the Internet has become the basis for all our personal and institutional relations. Our personal information is now owned by many companies who frequently make use of our private data without due permission. For all these reasons it is clear that we need to protect the fundamental right to privacy on the Internet.
The Internet can also provide considerable support for other fundamental rights, such as freedom of speech, of political action and of association. On the other hand, however, it opens up a wide range of criminal activity. An example of this perverted use of the web is the rising scourge of child pornography that is now flooding the Internet and which we have a responsibility to curtail.
It is therefore necessary to take concrete steps to protect and promote the fundamental freedoms of individuals when surfing the web. Our action must be founded on privacy and security, paying constant attention to the fundamental right to education and access to information systems.
The Internet constitutes a huge technological advance, which allows users to connect with each other, personal, professional and educational relationships to be established, knowledge to be disseminated, and culture to be promoted and enhanced.
Internet crime has proliferated, however, and the Internet has become a favoured tool of criminal networks, given that it is easily accessible, cheap and very powerful. In the last year, cases of Internet abuse of children have risen by 16%, without there having been any effective punishment in most cases or even the ability to find these criminals. As regards terrorism, there are already around 5 000 terrorist propaganda sites, which form a means of radicalisation and recruitment, as well as serving as a source of information on terrorist methods and resources.
I recognise the urgent need to find solutions and develop appropriate legislative instruments to fight crime, without this leading to excessive and unreasonable control through censorship and the secret monitoring of Internet data traffic.
in writing. - (NL) This is a good resolution that strikes a careful balance between rights and obligations and represents a courageous appeal against censorship. Recent years have indeed seen too many attempts, in the name of political correctness, to subject even the Internet to censorship, so that controversial ideas are excluded from not only the printed press but also the World Wide Web. Indeed, the Web has long been a thorn in the side of the inquisitors controlling the media, who wish to outlaw any criticism of the multicultural society, for example, via 'racism legislation'.
Freedom on the Internet is the best guarantee of freedom of expression.
I voted in favour of the Lambrinidis report on strengthening security and fundamental freedoms on the Internet, because I deem it essential that the European Union takes steps to reconcile the fundamental rights of Internet users with the fight against cybercrime, in order to protect citizens, particularly children. As a result, I feel it is essential to develop legislation on data protection, security and freedom of expression.
in writing. - (SV) The freedom of expression and the right to a private life are absolute rights that must under no circumstances be undermined. Naturally enough, we believe that these rights also apply to the Internet, thereby guaranteeing the individual's right to free expression.
We also think that the possibility of removing personal information from databases and websites should be considered a given and we would urge companies to guarantee that individuals can have their personal data deleted from databases. However, we believe that the lack of such a guarantee is first and foremost an international problem which is therefore best solved by means of international regulations and conventions.
The June List is very much in favour of the guarantee of security and the fundamental freedoms on the Internet, but we are opposed to some of the wordings in the report. For example, the report expresses the desire to proceed with the adoption of the Directive on criminal measures aimed at the enforcement of intellectual property rights. We are strongly opposed to this, as we do not want the harmonisation of European criminal law. The rapporteur also seeks to compare the right to the Internet with the right to access to schooling. We are of the opinion that this is an arrogant statement, as the right and opportunity to attend school are far from foregone conclusions in many EU Member States.
However, the good intentions of the report outweigh the negatives and we have therefore chosen to vote in favour of it.
I fully support the Lambrinidis report on security and fundamental freedoms on the Internet. I think it is very important and necessary, mainly because our presence on the global web is almost universal. In a word, the Internet has become part of our daily life.
We cannot imagine a better source of information, whether we are writing a book, or whether we want to make a sophisticated dish and are looking for an interesting recipe. But we are not always aware that our presence on the Internet leaves traces which can be used against us, for example by people engaged in marketing, by intelligence services, and even by identity thieves.
On the other hand, the Internet can also be a convenient communication tool for criminals and terrorists. That is why it is so difficult to prepare reasonable legislation, which in a balanced and effective way will allow people to use all the benefits of the Internet safely, while at the same time curtailing the very real and serious threats connected with its abuse.
Therefore I support the rapporteur's proposals, which aim to strike the right balance between the privacy and security of individuals on the web, while fully respecting their fundamental rights and freedoms. I also think that alongside concern for quality of service, the public authorities are responsible for ensuring Internet access for the poorest people and for those who live even in the most isolated regions of the country.
Internet use and development are without doubt a source of important progress, especially where freedom of expression and democracy are concerned. Striking a balance between such freedom, the protection of privacy and the need for Internet security represents a real challenge for us all.
This is particularly the case where political action is concerned. Indeed, some people on the opposition side or who may hold controversial political views do not have access to the various media and see in the Internet an opportunity to convey their message throughout the world. Such freedom should not be censored. China, Cuba and Burma, as true totalitarian states, have no hesitation in gagging such freedom of expression by systematically censoring and filtering information with contempt for all the principles of democracy and freedom.
Internet filtering for the sake of combating pornography, child pornography and terrorism is crucial, but such vigilance must be strictly defined and controlled.
The Lambrinidis report is the first report to deal with the problem of the Internet from the user's perspective as its main topic. I voted in favour of it because I believe that it is a balanced, relevant report which deals with the main topics of interest in this area.
As rapporteur for the PPE-DE Group on this report, I think that the recognition of the user's rights over the posted content, particularly the right to delete this content permanently, and the request that the future regulatory mechanism define the digital identity and propose specific measures for protecting it are important contributions.
The report highlights the importance of cooperation between the entities involved in developing the Internet, with a view to devising instruments for self-regulation or coregulation (for example, codes of good practice) supplementing existing legal regulations. Given the rapid pace of the Internet's development, these regulatory methods are far more effective than traditional legislation as they are approved and applied by the majority of entities concerned, without any coercion from the state.
The Internet is the largest public access area in the world and the rate of its development may take us by surprise if we do not decide to deal with this topic in a balanced, realistic way so that future regulation of cyberspace focuses more specifically on the user.
I have voted in favour of Mr Lambrinidis's report on strengthening security and fundamental freedoms on the Internet.
I wholeheartedly support the aims of the draft, which are to involve all interested parties, to act on different levels using existing national, regional and international instruments and, lastly, to exchange best practices, in order to provide a response in line with the requirements and problems of different kinds of Internet users and the numerous types of online activities.
in writing. - I support this report's aims to strengthen security and fundamental freedoms on the Internet.
I voted in favour of the motion for a resolution on safe recycling of ships as I feel that it is vital for this issue to be tackled as an integral part of a ship's lifecycle. End-of-life ships should be regarded as hazardous waste, as a result of the hazardous substances that they contain, and should therefore fall within the scope of the Basel Convention.
I am happy to see that there is a Community will to improve ship dismantling practices.
The EU's environmental protection goals can only be fully achieved if they are integrated into the various sectors of Community policy. As a result, this motion for a resolution aims to speed up all the steps that the Union must take to ensure that the dismantling of end-of-life ships occurs under safe conditions for workers and with adequate protection of the marine environment.
The global phase-out of single-hull oil tankers and the backlog of old vessels now being withdrawn from the market, many of which contain hazardous substances, allow us to predict an uncontrolled expansion in sub-standard facilities in South Asia, which may even spread to African countries. All these reasons lead us to support this motion for a resolution and also all the steps aimed at ensuring compliance with international rules on safety and the environment.
That concludes the explanations of vote.
Our sitting is now going to be suspended. It will be resumed at 3 p.m. - shortly - with an oral question on the role of culture in the development of European regions.